106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Defendant-Appellee,v.Charles Paul JOHNSON, Plaintiff-Appellant.
No. 96-7387.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 23, 1997.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CA-96-477-6, CR-88-266)
Charles Paul Johnson, Appellant Pro Se.
Rebecca A. Betts, United States Attorney, Charleston, West Virginia, for Appellee.
PER CURIAM:


1
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.


2
Appellant appeals the district court's order denying his motion under former Fed.R.Crim.P. 35(a).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. United States, Nos.  CA-96-477-6;  CR-88-266 (S.D.W.Va. Aug. 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED